RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4164-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

N.S.,

          Defendant,

and

C.V.,

     Defendant-Appellant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF N.J.S.
and K.V., minors.
_________________________

                   Submitted September 30, 2021 – Decided October 13, 2021

                   Before Judges Alvarez and Mawla.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0028-20.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Deric Wu, Assistant Deputy Public
            Defender, of counsel and on the brief).

            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Mary L. Harpster, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Louise M. Cho, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant C.V. appeals from a June 30, 2020 judgment terminating his

parental rights in N.J.S. and K.V., then ten and seven years of age. Following a

four-day trial in which C.V. refused to appear, Judge Nina C. Remson rendered

a seventy-five-page written opinion finding the New Jersey Division of Child

Protection and Permanency (Division) met by clear and convincing evidence all

four prongs of N.J.S.A. 30:4C-15.1(a).1 We affirm.


1
  On July 2, 2021, the Legislature enacted L. 2021 c. 154, amending N.J.S.A.
30:4C-15.1(a) pertaining to the standards for terminating parental rights.
Specifically, the Legislature amended N.J.S.A. 30:4C-15.1(a)(2), to exclude
from consideration the harm to a child caused from being removed from resource


                                                                          A-4164-19
                                       2
      We briefly summarize the facts adduced at trial, which included written

evidence and testimony from an adoption caseworker and a psychological expert

on behalf of the Division. The Law Guardian also offered testimony from K.V.

      The Division has worked with family since 2010. Since then it received

numerous referrals pertaining to C.V.'s and the biological mother N.S.'s abuse

of alcohol and drugs (marijuana and cocaine) in the children's presence and




parents as a factor in a termination of parental rights case. N.J.S.A. 30:4C-
15.1(a) now reads as follows:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm;

            (3) The division has made reasonable efforts to provide
            services to help the parent correct the circumstances
            which led to the child's placement outside the home and
            the court has considered alternatives to termination of
            parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

The Division must prove all four prongs by clear and convincing evidence. In
re Guardianship of J.C., 129 N.J. 1, 10 (1992). C.V. does not challenge the
judge's prong two findings.
                                                                        A-4164-19
                                      3
while caring for the children. Both parents lacked stable housing and engaged

in domestic violence. Throughout the Division's nearly decade of involvement

leading to its filing of the guardianship complaint in June 2019 and beyond, the

Division deployed a battery of services to achieve family reunification.

However, each parent failed to comply with services.          Additionally, C.V.

engaged in criminal conduct which led to his frequent incarceration. Each

parent violated court orders relating to supervised visitation and orders intended

to protect the children from domestic violence. C.V. failed to exercise regular

visitation despite the fact he was afforded visitation during his incarcerations

and after his release. He also did not maintain contact with the Division and

lacked a credible plan to care for the children.

        The judge found the parents' failures led N.J.S. to experience "four

removals, three failed reunifications with N.S., and a total of twelve placements

in foster homes.       K.V. has had three removals from N.S., two failed

reunifications with N.S., and has lived in ten different resource homes." 2 The

children exhibited behavioral issues, including violent behavior and thoughts of

self-harm, which only abated once they were placed in their current resource

home.


2
    Since K.V.'s birth, the children have been placed together in the same homes.
                                                                            A-4164-19
                                         4
      The judge credited the caseworker's testimony which "described the

resource home as a very positive environment. Both resource parents have their

Masters in Special Education and have worked with the children on their

feelings and reactions to situations, like missed visitations." The children also

identify the resource parents' three biological children as their siblings and

participate in the family's activities. The children told the caseworker, the Law

Guardian, their therapist, and CASA worker they wish to be adopted by the

resource parents with whom they feel safe and secure. The resource parents

wish to adopt.

      The judge found the Division's expert credible. The expert performed

psychological evaluations of N.S. and C.V. and conducted bonding evaluations

of the children with each parent and the resource parents. The judge noted the

expert's finding that neither N.S. nor C.V. was able to safely parent the children

alone or as a couple and

            the children had been harmed by the multiple
            placements and broken attachments. [The expert] noted
            . . . that the substance abuse, domestic violence[,] and
            instability have led to the children having insecure
            attachments. . . . [They] cannot depend on either of their
            parents due to failed reunifications and inconsistent
            visitations. They are both at risk for severe behavioral
            and emotional problems and desperately need
            permanency.


                                                                            A-4164-19
                                        5
      The judge credited the expert's testimony that reunifying the children with

C.V. would place them "at an untenable level of risk . . . [because C.V.] cannot

provide stability for himself, let alone two children . . . [and lacked] a realistic

idea of the children's needs." She accepted the expert's testimony that while the

children had an attachment to C.V., it was "insecure" and "anxious" because

they could not rely on his presence in their lives due to his incarcerations and

failure to attend visitation. She also credited the expert's conclusion "that this

could cause the children to be at risk for anxiety disorders, insecurities, and poor

self-esteem . . . ."

      The judge noted the expert found the children were bonded with the

resource parents who were "highly attuned to the[ir] emotional needs . . . and

the children displayed behavior consistent with a 'strong secure attachment' to

the resource parents. [The expert] opines that reunification with either parent

would result in 'severe and enduring harm' to the children."

      The judge also recounted K.V.'s testimony and found her credible. K.V.

explained she wanted to remain with the resource family and her second choice

was to return to a prior resource placement. The judge noted "she did not have

a third choice on where she wanted to live."




                                                                              A-4164-19
                                         6
      The judge found the Division proved all four statutory prongs by clear and

convincing evidence. She concluded C.V.'s "substance abuse issues, unstable

housing, domestic violence issues, and abandonment due to his criminal

activity" harmed and would continue to harm the children. She found C.V.

failed to ameliorate the harm despite the Division's commitment of resources

and "failed to provide minimal parenting to the children and has abandoned them

to the care of others. This has caused the children to remain in foster care for a

majority of their lives, to move from placement to placement, and to lack a safe,

stable, and permanent home."

      The judge found the Division proved the second prong because the parents

"have had over eight years to eliminate the harm to the children and both parents

have been unable or unwilling to do so." She noted C.V. continued to engage

in criminality, had neither completed substance abuse evaluations nor treatment,

failed to maintain contact with the Division, and "had minimal contact with the

children as well." She found "[t]his abandonment has caused the children to be

moved from placement to placement, which has caused the children harm." The

judge concluded C.V. "pose[d] a substantial risk of harm to [the children]."

      Addressing the third prong, the judge found the litany of services provided

to C.V. and the Division's efforts to place the children with relative caregivers


                                                                            A-4164-19
                                        7
met the Division's burden. The judge also noted the resource parents wished to

adopt and therefore kinship legal guardianship was not an option. N.J. Div. of

Youth & Fam. Servs. v. P.P., 180 N.J. 494, 509-10 (2004).

      The judge concluded the Division proved prong four because neither N.S.

nor C.V. could parent the children or ameliorate the harms suffered by them,

and the children lacked a secure bond with either parent. On the other hand, the

judge concluded the children

            do have a strong, secure attachment with the resource
            parents, who are committed to adopting the children
            and would be able to ameliorate the harm caused by
            severing the biological parents' rights to the children.
            Terminating the parental rights of C.V. and N.S. will
            afford the children the permanency and stability they
            need and deserve and will provide them with the best
            opportunity to develop into emotionally healthy and
            productive adolescents and adults.

      C.V. raises the following point on appeal:

            I. Termination of Parental Rights Will Do [More] Harm
            Than Good and Unnecessarily Ended the Children's
            Bond to Their Father.

      Appellate review in termination of parental rights cases is limited. N.J.

Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014). We defer to the

factual findings underlying the trial court's decision if they are supported by

"adequate, substantial, and credible evidence" on the record. N.J. Div. of Youth


                                                                          A-4164-19
                                       8
& Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007) (quoting In re Guardianship

of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)). "We accord deference to

factfindings of the family court because it has the superior ability to gauge the

credibility of the witnesses who testify before it and because it possesses special

expertise in matters related to the family." N.J. Div. of Youth & Fam. Servs. v.

F.M., 211 N.J. 420, 448 (2012) (citing Cesare v. Cesare, 154 N.J. 394, 413

(1998)). Reversal is warranted if the court's findings are "so wide of the mark

that a mistake must have been made." N.J. Div. of Youth & Fam. Servs. v.

L.J.D., 428 N.J. Super. 451, 476 (App Div. 2012) (citing M.M., 189 N.J. at 279).

      The fourth prong of N.J.S.A. 30:4C-15.1(a)(4) serves as a "'fail-safe'

inquiry guarding against an inappropriate or premature termination of parental

rights." F.M., 211 N.J. at 453 (citing N.J. Div. of Youth & Fam. Servs. v. G.L.,

191 N.J. 596, 609 (2007)).

            [T]he fourth prong of the best interests standard cannot
            require a showing that no harm will befall the child as
            a result of the severing of biological ties. The question
            to be addressed under that prong is whether, after
            considering and balancing the two relationships, the
            child will suffer a greater harm from the termination of
            ties with her natural parents than from the permanent
            disruption of her relationship with her foster parents.

            [In Re Guardianship of K.H.O., 161 N.J. 337, 355
            (1999).]


                                                                             A-4164-19
                                        9
      "The crux of the fourth statutory subpart is the child's need for a

permanent and stable home, along with a defined parent-child relationship."

N.J. Div. of Youth & Fam. Servs. v. H.R., 431 N.J. Super. 212, 226 (App. Div.

2013) (citing N.J. Div. of Youth & Fam. Servs. v. C.S., 367 N.J. Super. 76, 119

(App. Div. 2004)). "If one thing is clear, it is that the child deeply needs

association with a nurturing adult.         Since it seems generally agreed that

permanence in itself is an important part of that nurture, a court must carefully

weigh that aspect of the child's life." N.J. Div. of Youth & Fam. Servs. v. A.W.,

103 N.J. 591, 610 (1986) (citing Alsager v. Dist. Ct. of Polk Cnty., 406 F. Supp.

10, 23-24 (S.D. Iowa 1975)). Therefore, "to satisfy the fourth prong, the State

should offer testimony of a 'well qualified expert who has had full opportunity

to make a comprehensive, objective and informed evaluation' of the child's

relationship with both the natural parents and the foster parents." M.M., 189

N.J. at 281 (quoting J.C., 129 N.J. at 19).

      "It has been 'suggested that [a] decision to terminate parental rights should

not simply extinguish an unsuccessful parent-child relationship without making

provision for . . . a more promising relationship . . . [in] the child's future. '" N.J.

Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 108 (2008) (quoting A.W.,

103 N.J. at 610) (alterations in original).        "[C]ourts have recognized that


                                                                                 A-4164-19
                                         10
terminating parental rights without any compensating benefit, such as adoption,

may do great harm to the child." Id. at 109 (citing A.W., 103 N.J. at 610-11).

      C.V. challenges the judge's prong four findings arguing a termination of

his parental rights will do more harm than good. He contends the judge ignored

the bond he had with the children, which was evidenced by the fact his

visitations with the children were positive.

      Having thoroughly reviewed the record under our standard of review and

the applicable law, we conclude C.V.'s arguments lack sufficient merit to

warrant discussion in a written opinion.       See R. 2:11-3(e)(1)(E).    Judge

Remson's prong four findings considered the children's relationship and bond

with C.V. and the resource parents. The judge also weighed the children's need

for permanency against the harm caused by termination. The judge's factual

findings relied on extensive documentary evidence and testimony and are based

on sufficient credible evidence, and in light of those findings, her legal

conclusions are unassailable. Her decision terminating C.V.'s parental rights is

in the children's best interests and amply supported by the record.

      Affirmed.




                                                                          A-4164-19
                                       11